          Case 4:20-cv-00756-LPR Document 8 Filed 04/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


STEVEN DUNNAM                                                                       PLAINTIFF


v.                            No: 4:20-cv-00756-LPR-PSH


BILL GILKY                                                                         DEFENDANT


                                          JUDGMENT

       Pursuant to the Order filed this date, it is considered, ordered, and adjudged that Plaintiff

Steve Dunnam’s Complaint is dismissed without prejudice.

       IT IS SO ADJUDGED 19th day of April 2021.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
